TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00162-CV



                         Texas Department of Public Safety, Appellant

                                                  v.

                                  Bryan H. Reynolds, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
       NO. D-1-GN-06-003925, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

               The Texas Department of Public Safety has filed a document entitled “Appellant’s

Unopposed Notice of Withdrawal of Notice of Interlocutory Appeal.” In the document, the

Department states that it is withdrawing its notice of interlocutory appeal. The Department further

states that it has conferred with appellee’s attorney of record regarding this matter, and appellee is

unopposed to the withdrawal of the notice of appeal in this case. Accordingly, we dismiss this

appeal. See Tex. R. App. P. 42.1(a).




Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: July 8, 2008